Citation Nr: 1226864	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-37 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence have been received to reopen the claim of entitlement to service connection for a skin disability.

2.  Whether new and material evidence have been submitted to reopen the claim of entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a travel Board hearing in the October 2009 substantive appeal.  The Veteran indicated that he wished to withdraw his request for a Board hearing in February 2012.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2011)

The Board notes that the Veteran's representative asserts that no statement of the case (SOC) was issued with respect to the claims on appeal and requested that the Board remand the claims so that an SOC may be issued to the Veteran.  A review of the record shows that an SOC, which addresses all of the issues on appeal, was mailed to the Veteran in September 2009.  In response to the September 2009 SOC, the RO received the Veteran's substantive appeal in October 2009.  Thus, these issues are properly before the Board.   

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in January 2003 denied the Veteran's claims of entitlement to service connection for a respiratory condition and skin condition.

2.  Evidence associated with the claims file subsequent to the January 2003 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disability.

3.  Evidence associated with the claims file subsequent to the December 2006 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disability.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied entitlement to service connection for a respiratory disability and a skin disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2011).

2.  Evidence received after the January 2003 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a respiratory disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence received after the January 2003 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a skin disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assitance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty on the United States Department of Veterans Affairs (VA) to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

After careful review of the claims folder, the Board finds that a June 2008 letter satisfied the duty to notify provisions and it was provided to the Veteran prior to the initial decision by the AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the letter advised the Veteran of the criteria for reopening the previously denied service connection claims for a skin disability and a respiratory disability, the criteria for establishing service connection and information concerning why the claims were previously denied.  The letter notified the Veteran what evidence he was required to provide to reopen the claims and establish service connection for a respiratory disability and a skin disability.  The Veteran was informed that his respiratory and skin disabilities were previously denied because these disabilities were found not to have occurred in or were caused by service.  The Board notes that the letter incorrectly identified the last prior adjudication of the Veteran's claims for a skin disability and respiratory disability as May 1994 and that the correct rating decision is dated in January 2003.  The Board finds that the Veteran is not prejudiced by this mistake as the reason for the denial and evidence that the Veteran must show to reopen the claims are the same as was stated in the June 2008 VCAA letter.  The letter informed him of how VA will determine the disability rating and effective date if his claim is granted.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records and records from other Federal agencies.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, an August 1983 VA examination, lay statements from the Veteran and a transcript of the July 2010 Decision Review Officer Hearing.  

The Veteran was not provided with a VA examination regarding his claims to reopen.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With respect to claims to reopen, VA is not required to provide an examination or obtain a medical opinion to create new evidence that may or may not be material.  See 38 C.F.R. § 3.159(c)(4)(iii).  For claims to reopen, VA is not required to provide an examination or obtain a medical opinion to create new evidence that may or may not be material.  See 38 C.F.R. § 3.159(c)(4)(iii).  Accordingly, VA is not required to provide the Veteran with a VA examination or opinion in conjunction with his claims.

Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

II.  New and Material Evidence

Service connection may be granted to a Veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

A January 2003 rating decision denied the Veteran's request to reopen his service connection claims for a respiratory condition and a skin condition on the basis that the new evidence does not bear directly and substantially upon the issue of service connection for disabilities associated with herbicide exposure and there is no evidence that relates his respiratory condition and skin condition to service.  The relevant evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records, an August 1983 VA examination, private treatment records and statements from the Veteran in support of his claims.  The evidence of record at the time of the January 2003 rating decision shows that the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) in August 1983, hyperventilation syndrome in July 1996 and psoriasis in May 2001.  The record also contains a statement dated in April 2002 indicating that the Veteran has had a continuity of skin problems since service.  The Veteran did not file a notice of disagreement with the January 2003 rating decision within one year from the date of notice of that determination.  Therefore, the January 2003 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

The Veteran submitted a formal claim for service connection for COPD and a skin rash in May 2008.  VA construed this as a request to reopen the claim of entitlement to service connection for a respiratory condition and a skin condition.  Evidence associated with the claims file since the January 2003 rating decision includes VA treatment records, lay statements from the Veteran's wife in June 2008, lay statements by the Veteran and a transcript of the July 2010 DRO hearing.  The Board finds that this evidence is considered new in that it was not of record at the time of the January 2003 rating decision.  Nonetheless, the Board concludes that the evidence is not material.  The Veteran contends that his respiratory condition and skin condition are linked to his constant exposure to Agent Orange during military service.  He also noted in his May 2008 claim that his skin condition and respiratory condition began when he was discharged from service and he received treatment from 1995 to the present.  These statements are similar to the assertions made by the Veteran prior to the January 2003 rating decision.  There is no competent evidence of record since the January 2003 rating decision that indicates the Veterans current diagnosis of COPD or psoriasis is related to active military service to include exposure to Agent Orange. 

Based on the foregoing, the Board finds that the evidence received after the January 2003 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and does not raise a reasonable possibility of substantiating the claims.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  The benefit of the doubt doctrine is not for application, because new and material evidence to reopen the finally disallowed claim has not been received.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Thus, having determined that new and material evidence has not been received, the Veteran's request to reopen the service connection claims for a respiratory disability and a skin disability is denied.


ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for respiratory disability is denied.
	
New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a skin disability is denied.


REMAND

After a review of the record, the Board has determined that further evidentiary development is necessary before it can adjudicate the remaining issue on appeal.  

The Veteran contends that his current back disability is related to loading and unloading trucks during active military service.  DRO Hearing Transcript p. 2.  He also stated that his back problem started in Vietnam when he dropped a steel rail and his foot was injured.  See January 2009 notice of disagreement.  The Veteran explained that he was discharged with back problems (a cyst) and he had back surgery almost immediately after leaving military service.  October 2009 substantive appeal and January 2009 notice of disagreement.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or symptoms of a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).   VA treatment records show that the Veteran has a current diagnosis of herniated lumbar disc with significant right leg radiculopathy.  Service treatment records do not document a diagnosis or treatment of a back disorder, but there is evidence that a steel bar fell on the Veteran's left foot in November 1967.  The Veteran's service treatment records also show that the Veteran was diagnosed with a pilonidal cyst in the August 1968 separation examination.  Furthermore, the record contains the Veteran's lay statements of continuity of back pain since service.  Based on the foregoing, the Board concludes that the Veteran should be provided with a VA examination. 



Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the Veteran's service connection claim for a back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's herniated lumbar disc and any other back disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service.  

The examiner should provide a complete explanation for all conclusions reached.  As part of his or her rationale, the examiner should discuss any lay statements of a continuity of back problems since military service.

2. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim of entitlement to service connection for a back disability based on the entire evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HALWEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


